Citation Nr: 1230875	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for kidney cancer, status-post left nephrectomy, claimed as due to asbestos and ionizing radiation exposure.

2.  Entitlement to service connection for bladder cancer, claimed as due to asbestos and ionizing radiation exposure.

3.  Entitlement to service connection for rosacea, claimed as due to asbestos and ionizing radiation exposure.

4.  Entitlement to service connection for status-post excision of a skin growth of the scrotum, claimed as due to asbestos and ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Jackson, Mississippi, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for kidney cancer (status-post left nephrectomy), bladder cancer, rosacea, and status-post excision of a skin growth of the scrotum, all claimed as due to in-service exposure to asbestos and ionizing radiation.  The Cleveland, Ohio, VA Regional Office (RO) is the agency of original jurisdiction over the current appeal.

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran's appeal was forwarded to the Board in January 2012.  He was notified via written correspondence that he was scheduled for a hearing to be held at the RO in September 2012 before a traveling Veterans Law Judge, pursuant to his prior request.  In subsequent correspondence and communications from the Veteran, he requested to have this hearing rescheduled for a later date in 2013, as he was unable to attend the planned hearing for September 2012 and also wanted to have more time to gather additional medical evidence in support of his claims.  The Veteran clarified that he desired to have this rescheduled hearing held at the RO before a traveling Veterans Law Judge.  The Board notes, however, that no action has since been taken to reschedule the Veteran for his requested hearing.  The case is thus remanded to the RO to accommodate the Veteran's request.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for his requested hearing before a traveling Veterans Law Judge from the Board, sitting at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument with respect to the remanded matters during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


